                                          Case 3:20-cv-05281-LB Document 12 Filed 08/10/20 Page 1 of 2




                                1 ROBBINS LLP
                                  KEVIN A. SEELY (199982)
                                2 STEVEN M. MCKANY (271405)
                                  5040 Shoreham Place
                                3 San Diego, CA 92122
                                  Tel: 619/525-3990
                                4 619/525-3991 (fax)
                                  kseely@robbinsllp.com
                                5 smckany@robbinsllp.com
                                6 BLOOD HURST & O’REARDON, LLP
                                  TIMOTHY G. BLOOD (149343)
                                7 THOMAS J. O’REARDON II (247952)
                                  ALEKSANDR J. YARMOLINETS (276707)
                                8 501 West Broadway, Suite 1490
                                  San Diego, CA 92101
                                9 Tel: 619/338-1100
                                  619/338-1101 (fax)
                               10 tblood@bholaw.com
BLOOD HURST & O’REARDON, LLP




                                  toreardon@bholaw.com
                               11 ayarmolinets@bholaw.com
                               12 Attorneys for Plaintiff and the Class
                               13
                                                                 UNITED STATES DISTRICT COURT
                               14
                                                              NORTHERN DISTRICT OF CALIFORNIA
                               15                                    SAN FRANCISCO DIVISION
                               16 ROBERT WRIGHT, on Behalf of Himself      ) Case No. 3:20-cv-05281
                                  and All Others Similarly Situated,       )
                               17                                          ) CLASS ACTION
                                                 Plaintiff,                )
                               18
                                         v.                                ) NOTICE OF CHANGE IN COUNSEL
                               19                                          )
                                  CHARLES SCHWAB & CO., INC.,              )
                               20                                          )
                                                 Defendant.                )
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28                                                               Case No. 3:20-cv-05281
                                                                 NOTICE OF CHANGE IN COUNSEL
                                              Case 3:20-cv-05281-LB Document 12 Filed 08/10/20 Page 2 of 2




                                1 TO:         THE COURT AND ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                                2             PLEASE TAKE NOTICE, pursuant to Civil Local Rule 5-1(c)(2)(C), that effective July 10,
                                3
                                    2020, Darnell R. Donahue is no longer employed at Robbins LLP and is hereby withdrawn as counsel
                                4
                                    on behalf of plaintiff Robert Wright.
                                5
                                              Kevin A. Seely and Steven M. McKany of Robbins LLP, and Timothy G. Blood, Thomas J.
                                6
                                    O'Reardon II, and Aleksandr J. Yarmolinets of Blood Hurst & O'Reardon, LLP will continue to serve
                                7
                                8 as counsel of record for plaintiff Robert Wright. Notice of further proceedings in this action, as well
                                9 as copies of all pleadings and other filings should continue to be directed to Steven M. McKany,
                               10 Kevin A. Seely, Timothy G. Blood, Thomas J. O'Reardon II, and Aleksandr J. Yarmolinets.
BLOOD HURST & O’REARDON, LLP




                               11
                                     Dated: August 10, 2020                        ROBBINS LLP
                               12                                                  KEVIN A. SEELY (199982)
                                                                                   STEVEN M. MCKANY (271405)
                               13
                               14                                                  By:        s/ Steven McKany
                                                                                                 STEVEN MCKANY
                               15                                                  5040 Shoreham Place
                                                                                   San Diego, CA 92122
                               16                                                  Tel: 619/525-3990
                                                                                   619/525-3991 (fax)
                               17                                                  kseely@robbinsllp.com
                                                                                   smckany@robbinsllp.com
                               18
                                                                                   BLOOD HURST & O’REARDON, LLP
                               19                                                  TIMOTHY G. BLOOD (149343)
                                                                                   THOMAS J. O’REARDON II (247952)
                               20                                                  ALEKSANDR J. YARMOLINETS (276707)
                                                                                   501 West Broadway, Suite 1490
                               21                                                  San Diego, CA 92101
                                                                                   Tel: 619/338-1100
                               22                                                  619/338-1101 (fax)
                                                                                   tblood@bholaw.com
                               23                                                  toreardon@bholaw.com
                                                                                   ayarmolinets@bholaw.com
                               24
                                                                                   Attorneys for Plaintiff
                               25
                               26   1466637


                               27
                               28                                                                              Case No. 3:20-cv-05281
                                                                   NOTICE OF CHANGE IN COUNSEL
